Citation Nr: 0801379	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.

[The issue of entitlement to service connection for diabetes 
mellitus is addressed in a separate document, under a later 
docket number.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for a lung disorder.  This matter was previously 
before the Board in May 2005 and January 2007 at which time 
it was remanded for additional development.  It is now 
returned to the Board for appellate review.

In September 2003, the veteran testified at a personal 
hearing over which an Acting Veterans Law Judge presided 
while at the RO.  Thereafter, in August 2007, the veteran 
testified at a video conference hearing over which another 
Acting Veterans Law Judge presided.   A transcript of each 
hearing has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with applicable law pertaining to the duty to assist 
the veteran.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c) (2007).

In its May 2005 Remand, the Board directed that the veteran 
be scheduled for a VA examination so that the nature and 
etiology of his claimed lung disorder could be addressed.  
The veteran underwent a VA respiratory diseases examination 
in September 2005.  The examiner concluded that it was highly 
probable that the veteran's lung condition was related to 
asbestos and chemical exposure while working on aircraft 
carriers during his period of active service.  The examiner 
premised her conclusion, in part, on her impression that the 
veteran was not a smoker.

However, private hospital treatment records of the veteran 
from the Flowers Hospital in Dothan, Alabama, dated from 
October 2001 to February 2002, show that the veteran reported 
a history of smoking three packs of cigarettes daily for 
30 years.  In light of the veteran's prior history of 
smoking, the Board finds that an addendum to the September 
2005 VA examination report should be obtained from the VA 
examiner that conducted the examination, if available, so as 
to determine whether a similar conclusion would be reached 
given the veteran's prior history of smoking.

During his August 2007 video conference hearing, the veteran 
indicated that he had been receiving recent treatment for his 
lung problem from D. Prophet, M.D., and that he had been 
scheduled to undergo additional testing.  A review of the 
veteran's claims file shows that outpatient treatment records 
from Dr. Prophet are of record for treatment of the veteran 
from March 2004 to January 2005.  However, treatment records 
from Dr. Prophet since January 2005 have not been associated 
with the veteran's claims file.  On remand, these records 
should be obtained.

During his August 2007 video conference hearing, as well as 
in a letter dated in August 2007, the veteran also indicated 
that he was in receipt of disability benefits administered by 
the Social Security Administration, in part, for a lung 
disorder.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to 
obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006).

The file does not reflect that the veteran's records 
underlying the Social Security Administration's award have 
been obtained.  Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will make arrangements to 
obtain from the veteran specific 
information as to treatment associated 
with care given by Dr. Prophet, with dates 
of treatment and any appropriate 
authorization and consent forms.  All 
identified records should be obtained and 
associated with the claims file.  

2.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the veteran.  All 
the medical treatment records from the 
Social Security Administration  that were 
used in considering the veteran's claim 
for disability benefits should be obtained 
and associated with the veteran's claims 
file.

3.  The RO/AMC shall obtain an addendum to 
the September 2005 VA examination report.  
The claims file must be made available to 
the reviewing examiner, and the examiner 
should indicate in the addendum report 
that the claims file was reviewed.

Following a review of the claims file, the 
reviewing examiner (preferably the 
original examiner) is requested to revisit 
the issue of the approximate date of onset 
and etiology of any currently diagnosed 
lung disorders, including any relationship 
with the veteran's period of service, in 
light of the history of smoking as 
provided by the veteran.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be 
provided.  The need for further clinical 
examination or testing of the veteran is 
left to the discretion of the reviewing 
examiner.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




			
 STEVEN D. REISS                                 HEATHER J. 
HARTER     
	         Acting Veterans Law Judge                          
Acting Veterans Law Judge
        Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

